DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of preliminary amendment dated 12/8/20 and IDS dated 12/8/20; 12/17/20 (2 IDS) and 3/15/22.
	Preliminary amendment dated 12/8/20 added claims 12-15. Claims 1-15 are pending and examined in the application.
Information Disclosure Statement
In the IDS dated 12/8/20 all the foreign patents have been crossed out since applicants did not provide abstract or translation or English equivalents.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The following enumerated reasons apply:
1.The expression “further comprises or is prepared by further blending” is confusing and lacks clarity. Claim 1 is a product and not product by process, therefore “ deletion of “  or is prepared by further blending” is suggested to overcome the rejection for claims 5 and 7-9.
2. In claims 10 and 12, the expression “ or blending amount” lacks clarity as claim 1 is drawn to product and not product by process. Note that claim 10 recites” content”.  Deletion of “blending amount “ is suggested to overcome the above rejection.
3. The expression “ or preparade by blending” lacks clarity since claim 12 recites “ comprising”. Deletion of  “ or preparade by blending” is suggested to overcome the above rejection.
4. Claim 12 recites the formula. See below.

    PNG
    media_image1.png
    177
    627
    media_image1.png
    Greyscale

The recitation of  “ wherein the structural units” is redundant. 

    PNG
    media_image2.png
    158
    565
    media_image2.png
    Greyscale

Additionally claim 12 is an independent claim and there is no values for “ a, b and d”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0053295 (‘295) evidenced by specification at [0027]. 
US 2013/0053295 (‘295) is cited in the IDS dated 3/15/22.
	Specification is relied for  viscosity and Si/AO ratio for species within component B. See below.

    PNG
    media_image3.png
    227
    694
    media_image3.png
    Greyscale

See [0156] of US document for concentrated hair shampoo.  First  or  second ingredients drawn to lauryl sulfate solutions read on claimed anionic surfactant (component A) of claims 1-2, and  the first  ingredient or second ingredient reads on claim 12 for the anionic surfactant  as “alkyl sulfuric acid salts for the expression “ at least one” and the expression is drawn to “one” and the amount is 20% and this is within 1-30% of claims 10 and 12. Bis-isobutyl PEG-14/amodimethicone reads on claimed component B (claims 1-3  and 12-14) and the Si/AO ratio is 0.8 as evidenced by specification and this is within the Si/AO ratio of claims 1, 12 and 13 and thus meets claims 1 and 12-13. The viscosity is 1000 mm2/s as evidenced by specification and this is within the viscosity of claims 1, 12 and 14 and thus meets claims 1, 12 and 14.  Citric acid (component C) reads on claimed organic acid of claims 1-2, 4 and 12. The amount of anionic surfactant (first ingredient) is 20% and the amount of Bis-isobutyl PEG-14/amodimethicone is 0.1% and the ratio A/B (20/0.1) is 200 and this reads on “ more of 25 or more” of claims 1-2 and this is within “ 25-2000” of claim 12 and within “75-1000” of claim 15. The amount of citric acids is 0.5% and the ratio of A/C ( 20/0.5) is 40 and this is within “ 1 or more and 3000 or less” of claims 1-2 and within “ 5-2000” of claim 12.
 Polyquaternium -7  and polyquaternium -10 read son claimed cationic polymer of claim 7, Cocoamide propyl betaine reads on claimed ampholytic surfactant of claim 8, coconut oil fatty acid… ethanol amide reads on claimed nonionic surfactant of claim 9. Hair shampoo reads on claimed hair detergent of claim 11. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0053295 (‘295) evidenced by specification at [0027] .
Concentrated shampoo reads on all the ingredients as explained above except for claim 5-6.
US ‘295 at [0017] concentrated liquid composition that is easy to handle before and after dilution with water and teaches at  [0097] adding components that are used in cosmetic and this includes oil at [0098-099] and at [0103]  adding claimed dimethyl polysiloxane, methyl phenyl polysiloxane, polyether modified siloxane, amino modified siloxane (claims 5-6).
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add  any of silicone oil taught by US ‘295 to the  concentrated shampoo comprising anionic surfactant, Bis-isobutyl PEG-14/amodimethicone as component B and citric acid as component C, amphoteric surfactant, cationic polymer and nonionic surfactant with the reasonable expectation of success the at the modified concentrated shampoo is also easy to handle before and after dilution with water. This is a prima facie case of obviousness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619